Per curiam.
This disciplinary matter is before the Court pursuant to Respondent Thomas E. Cowan, Jr.’s petition for voluntary discipline which was filed pursuant to Bar Rule 4-227 (b) (2) prior to the issuance of a Formal Complaint. In his petition, Cowan admits that the Tennessee Supreme Court suspended him from the practice of law for one month effective December 15, 2002 and that by virtue of the Tennessee suspension, he violated Rule 9.4 (a) of the Georgia Rules of Professional Conduct of Bar Rule 4-102. Although the maximum sanction for a violation of Rule 9.4 (a) is disbarment, Cowan requests a one-month suspension, retroactive to December 15, 2002. The State Bar of Georgia has responded to Cowan’s petition asserting no objection and requesting that the Court accept the petition and Cowan’s requested discipline. Finding such discipline appropriate under the circumstances presented herein, this Court accepts Cowan’s petition and orders that Cowan be suspended from the practice of law for the period of one month and that the suspension be retroactive to December 15, 2002.

One month suspension.


All the Justices concur.